Title: To George Washington from Thomas Johnson, 13 April 1782
From: Johnson, Thomas
To: Washington, George

Copied
                        Dear SirNewburg April 13 1782
                        
                        I wold inform you That Sevril months have     of varry havely as I have been hoping That Sum Dore Wold open That I might have A quanted you of Sum A Fares That I Think must have been a greabel To you as I have been made So well a quanted with your Desires inclinations and A Teachment To The British Crown I Shall with The greater Meashur inform you how the Rebels are imposed on and as my Life my intrest my all Depends on your holding This as a Profound Secret I Shall Put Trust and Confidence in you For The Same.you may be a Sured That Colo. Alen Did a grea with The britons before Exchanged To Do all in his Power To bring The State of Vermont into a Reliance with briton you may bee a Surd That I Saw The account That was given att London, Setting Forth The Valie of The grants The Richness of The Soil The number of The inhabitance and the great Consequence it was To briton To Secure and Defend Them—all so That Colo. Alen was Then att benington acting in Consert with The Plan.allso I was informed by The offiser That was att The Taking of Fort goig and Fort am and Balltown that Colo. Allen Did Lay att Caselton with his Forces by an a greament That he made with The british Commander in Cannada They Said That had They not a gread with him That he might have Cut Them all of in Three owers as it is not Posobal For me To give you an account in a Letr I might omit The Conditions of the larter & moovments ProPosed & Soforth & &—as To The Commisiner Protens of Treating with Each other as To Prisners it is ondly a Sham I was intamirtily A quanted with the british Commissioners Their Consultations ware on some moovments and To let Difrant Situations bee noon.Had   their Provisons have Com in Season They wold have Trid For Albaney and Then have ocipid in The State of Vermont A Large number of Lite battoes bult on A new Construction Large burch Canoos that wold Carry 12 and 16 men Each: The neatest Seet of Small Trucks with 4 wheals So That Six men wold Take up one boto and Seet it on The Trucks and Their bagage and wold then over in To Lake Gorge in Less Than an our Numors Surcomstances must be omited For The want of Room—Doctr Smith That was in Albaney gale gave or Sent Ginral Haldaman Expresses Contaning The Situations of the Contary which The govaner of Vermont or The Allens Did Resqu and Convoyd in To Canada and Then he was a Commisoner To Treat with The Vermont Commisiners—The british Prisners That was Exchanged by Vermont Told me in Canadey That They ware Sent To From bennington as Far as Balton in the Bay Provided That if they wold make Their Escape To bennington That They Should bee Sent Right in To Cannada.Well may the britons Laugh when thay See how The Rebels are imposed on by our Savages: Last Sumer Their was Two Indens with one Sergent Smith Down to Philadelfay or Near Their: Simth was in Disgise he got the Doings of Congress he got the hole account of affares att The Southard Ginral Halderman was So well Pleased with this Conduct and intiligance That he gave him an Adijants Commition and Sum Presents—We See how the Rebels Neglect their own Prisners. Rather Than Pay a Small matter For Their Clothing & &—They will Lett Them Suffer and Die in gales but the ginral hath Taken meashers To Pay Them For Their Neglect For he hath Put Them on to Small Islans To keep Them From Runing away & Small gards will Do For them and Denid Them of all Nesesaries but Their Rasions The ginral Takes Evry meashur To Tempt Them To ask For or Exchang Their Prisners as he wants The Provitions For his one men I Think Their is one Dore open For The Rebels Now if They had Skill a Nuf To improve it: but as I know how They Do Neglect Thoes oppertunities it gives me but Littel Consern.I Cannot For bear of giving you Sum Small account of The advantages That I Think might bee Taken.Let Vermont bee indulged att This Time Let Them have ordres To Rase Their lots of men For The Season—Then Let the ginral a Point A Commander For Them and Sum Few more Then Let The Troops That are att Seretoga bee with Drawd in Such a manner and To Such Places as might be Thought Proper. It wold bee but a Few Days be Fore That The british wold make a Push For Albaney When I Think They might bee all Cut of by a Raped march on Their Rear.West Point Seems To bee much in The way.No Dout you may Think it Strang That I Should Rite To you With Such Fredom and with Such Length but it is because I Cann Put Confidance in you—and I Can but hope That you will Put Confidance in me—I Think That I have Ginral Haldermans Confidance as I have his one Seal To give a Sertain Token—and Suchey way of Conveance a greid on: That I Think That I Can give you Such Accounts as you may Find wanting or Send Such as you may Think Proper as it is my Soles Desire To Serve you it wold give me The greatest Hapiness if a ney Thing hear Should give you aney Lite or A Ford you aney assistance att This Time.
                    